         Case 5:20-cv-00616-C Document 49 Filed 02/02/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

RIFFEL LAW FIRM, PLLC, a                )
Professional Limited Liability Company, )
                                        )
                    Plaintiff,          )
                                        )
vs.                                     )      No. CIV-20-616-C
                                        )
HEATH D. GAISFORD, an individual;       )
ALISHA LOUISE GAISFORD, an              )
individual; DENNIS IRVIN GAISFORD, )
an individual; LOLA FAYE GAISFORD, )
an individual; STATE OF OKLAHOMA, )
ex rel. OKLAHOMA TAX                    )
COMMISSION; ELLIS COUNTY                )
TREASURER and BOARD OF COUNTY )
COMMISSIONERS; U.S. DEPARTMENT )
OF AGRICULTURE, ex rel. FARM            )
SERVICE AGENCY; and JOHN DOE,           )
occupant,                               )
                                        )
                    Defendants,         )
                                        )
HEATH D. GAISFORD, an individual;       )
ALISHA LOUISE GAISFORD, an              )
individual; DENNIS IRVIN GAISFORD, )
an individual; and LOLA FAYE            )
GAISFORD, an individual,                )
                                        )
              Counterclaim Plaintiffs,  )
                                        )
vs.                                     )
                                        )
RIFFEL LAW FIRM, PLLC, a                )
Professional Limited Liability Company, )
CRAIG RIFFEL, an individual;            )
KATRESA RIFFEL, an individual; and      )
JONATHAN F. BENHAM, an individual, )
                                        )
              Counterclaim Defendants.  )
            Case 5:20-cv-00616-C Document 49 Filed 02/02/21 Page 2 of 2




                       MEMORANDUM OPINION AND ORDER

         Counter-Defendants Riffel Law Firm, PLLC, Craig Riffel, Katresa Riffel, and

Jonathan Benham (“Counter-Defendants”) have filed a Motion pursuant to Fed. R. Civ. P.

12(b)(6) seeking dismissal of the counterclaims alleged against them.          According to

Counter-Defendants, the allegations in the Amended Counterclaim fail to state a claim for

relief. After consideration of the allegations in Counter-Defendants’ Motion the Court

finds it should be denied. The claims in the Amended Counterclaim could have been more

artfully drafted or could have offered additional factual details. Nevertheless, even in their

present state, the allegations state a plausible claim for relief. Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). Additionally, to the extent

the Motion seeks dismissal of the claims against Katresa Riffel, Counter-Defendants’

Motion seeks resolution of a factual dispute. Of course, that action is improper at this

stage.

         As set forth more fully herein, Plaintiff/Counter-Defendants’ Motion to Dismiss

Gaisford Defendants’ Amended Counterclaims (Dkt. No. 42) is DENIED.

         IT IS SO ORDERED this 2nd day of February 2021.




                                              2
